 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10
     SOPHEARY SANH,                   :                  NO. 2:20-cv-310-RSL
11
                                      :
12                     Plaintiff,     :                  STIPULATION AND ORDER TO EXTEND
                                      :                  DEADLINE FOR DEFENDANTS TO
13          v.                        :                  RESPOND TO PLAINTIFF’S AMENDED
                                      :                  COMPLAINT
14   RISE CREDIT SERVICE OF TEXAS LLC :
     d/b/a RISE et al.                :
15                                    :
16                     Defendants.    :

17
18         The parties, by and through their respective counsel, hereby stipulate and jointly move
19 the Court to extend the deadline for Defendants RISE Credit Service of Texas, LLC, and
20 Elevate Credit, Inc., to respond to Plaintiff’s Amended Complaint for a period of fourteen
21 (14) days from July 6, 2021 to July 20, 2021.
22         The parties stipulate that good cause exists for the requested relief given professional
23 conflicts that have arisen in the period since the Amended Complaint was officially filed on
24 June 22, 2021.
25         ///
26         ///

     STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANTS TO RESPOND
     TO PLAINTIFF’S AMENDED COMPLAINT
     (2:20-cv-00310)                                  STOEL RIVES LLP
                                                                                     ATTORNEYS
                                                                600 University Street, Suite 3600, Seattle, WA 98101
                                                                              Telephone 206.624.0900
 1 Dated this 2nd day of July, 2021.
 2
 3    BRESKIN JOHNSON & TOWNSEND,                ARMSTRONG TEASDALE LLP
      PLLC
 4    /s/ Roger M. Townsend                       /s/ David F. Herman
      Roger M. Townsend, WSBA #25525             David F. Herman (pro hac vice)
 5    1000 Second Avenue, Suite 3670             2005 Market Street
      Seattle, WA 98104                          One Commerce Square, Floor 29
 6    (206) 652-8660                             Philadelphia, PA 19103
      rtownsend@bjtlegal.com                     Telephone: 267.780.2000
 7                                               dherman@atllp.com
 8    Attorneys for Plaintiff

 9
10
                                                 STOEL RIVES LLP
11
                                                 /s/ J. Scott Pritchard
12                                               J. Scott Pritchard, WSBA No. 50761
                                                 600 University Street, Suite 3600
13                                               Seattle, WA 98101
                                                 Telephone: 206.624.0900
14                                               Facsimile: 206.386.7500
                                                 scott.pritchard@stoel.com
15
16                                              Attorneys for Defendants RISE Credit Service of
                                                Texas LLC d/b/a RISE and Elevate Credit, Inc.
17
18
19
20
21
22
23
24
25
26
     STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANTS TO RESPOND
     TO PLAINTIFF’S AMENDED COMPLAINT
     (2:20-cv-00310)                                            STOEL RIVES LLP
                                  -1-                                ATTORNEYS
                                                600 University Street, Suite 3600, Seattle, WA 98101
                                                                            Telephone 206.624.0900
 1                            ORDER EXTENDING DEADLINES
 2          This Matter came regularly before the Court through the Stipulation filed by the
 3 Parties above. The Court, having considered the Stipulation and the facts described therein,
 4 finds good cause for a continuance and hereby ORDERS as follows:
 5          The deadline for Defendants to respond to Plaintiff’s Amended Complaint is
 6 continued to July 20, 2021.
 7
 8
            Dated this 6th day of July, 2021.
 9
10
11                                              THE HONORABLE ROBERT S. LASNIK
                                                UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANTS TO RESPOND
     TO PLAINTIFF’S AMENDED COMPLAINT
     (2:20-cv-00310)                                            STOEL RIVES LLP
                                  -2-                                ATTORNEYS
                                                600 University Street, Suite 3600, Seattle, WA 98101
                                                                          Telephone 206.624.0900
